 Case 2:20-cv-00078-JRG Document 8-4 Filed 06/10/20 Page 1 of 1 PageID #: 64



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


CELLULAR COMMUNICATIONS                         §
EQUIPMENT LLC,                                  §       Case No. 2:20-cv-00078-JRG
                                                §
Plaintiff,                                      §
                                                §
v.                                              §
                                                §
HMD GLOBAL OY​,                                 §
                                                §
Defendant.                                      §

             ORDER GRANTING MOTION TO DISMISS OF HMD GLOBAL OY

        The Court, having considered the Motion to Dismiss of HMD Global Oy under Federal

Rules of Civil Procedure 12(b)(2), 12(b)(4), and 12(b)(5), finds that the Motion should be

GRANTED.

        It is therefore ORDERED that all claims by Cellular Communications Equipment LLC

against HMD Global Oy are hereby ​DISMISSED WITHOUT PREJUDICE​.




                                              –1–
